        Case 09-22042-mkn            Doc 671      Entered 06/26/20 08:34:17            Page 1 of 1




    Entered on Docket
    June 26, 2020
___________________________________________________________________

NVB 3011 (Rev. 12/19)


                         UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEVADA


IN RE:                                                     BK−09−22042−mkn
                                                           CHAPTER 7
CONSOLIDATED ORLANDO, INC.

                                                           ORDER GRANTING
                                    Debtor(s)              APPLICATION FOR
                                                           PAYMENT OF UNCLAIMED FUNDS




On 04/06/2020, an application was filed for the Claimant(s) for payment of unclaimed funds deposited
with the court, pursuant to 11 U.S.C. Section 347(a). The application and supporting documents establish
that the Claimant(s) are entitled to the unclaimed funds; accordingly, it is hereby
ORDERED that pursuant to 28 U.S.C. Section 2042, the amount(s) of:
$1,634.00 is declared due to:
Adams and Cohen, LLC.

IT IS FURTHER ORDERED that the Clerk disburse the funds to the payee at the following address:
Adams and Cohen, LLC
PO Box 546293
Miami Beach, FL 33154

The Clerk will disburse these funds not earlier than 14 days after the entry of this order.




                                                     ###
